Name: Council Directive 85/151/EEC of 19 February 1985 amending Directive 78/627/EEC on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France
 Type: Directive
 Subject Matter: economic policy;  agricultural structures and production;  regions and regional policy;  Europe;  agricultural activity; NA
 Date Published: 1985-02-26

 Avis juridique important|31985L0151Council Directive 85/151/EEC of 19 February 1985 amending Directive 78/627/EEC on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France Official Journal L 058 , 26/02/1985 P. 0033 - 0033 Spanish special edition: Chapter 03 Volume 33 P. 0217 Portuguese special edition Chapter 03 Volume 33 P. 0217 *****COUNCIL DIRECTIVE of 19 February 1985 amending Directive 78/627/EEC on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France (Only the French text is authentic) (85/151/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 5 (1) of Directive 78/627/EEC (3), as last amended by Directive 83/362/EEC (4), laid down a five-year period for implementing the common measure, as from the date of approval of the programme referred to in Article 2 of the Directive; whereas this period expired on 18 October 1984; Whereas implementation of the work provided for in Directive 78/627/EEC has taken longer than foreseen, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 5 (1) of Directive 78/627/EEC, the following subparagraph is added: 'The period for implementing the measure shall be extended until 31 August 1985.' Article 2 This Directive is addressed to the French Republic. Done at Brussels, 19 February 1985. For the Council The President G. ANDREOTTI (1) OJ No C 302, 13. 11. 1984, p. 4. (2) Opinion delivered on 15 February 1985 (not yet published in the Official Journal). (3) OJ No L 206, 29. 7. 1978, p. 1. (4) OJ No L 202, 26. 7. 1983, p. 41.